Title: To Benjamin Franklin from John Paul Jones, 25 February 1780
From: Jones, John Paul
To: Franklin, Benjamin


L’Orient Feby 25th. 1780
I am honored with your Excellencies letter of the 19th.— I feel your reasons for Urging frugallity, and as I have not hitherto been among the most extravagant Servants of America so you may depend on it my regard for you will make me particularly Nice in my present situation. It will give me very great pleasure to be able to carry to America the supplies of Arms and Cloathing you mention, and I hope to be able to Cram a great part if not the whole into the Alliance. Should any remain I hope Capt Bell will be able to take them on board the Luzern and it is likely that he will Sail with the Alliance. I will pay the most Cheerful regard to the accomodation of the four Gentlemen that you mention as passengers. I hope they will agree together and I shall be happy in showing them attentions.— I am in the greatest want of a first Lieutenant, he that acts at present having a Second Lieutenants Commission and being oftener Drunk than Sober.
There is a Lieutenant in the Services (Mr. Rhodes) now on board the Luzern Capt. Bell; but he is not absolutely necessary there as they have other good Officers. I should esteem it a great favor if you would Order Lieut. Rhodes to come on board the Alliance as first Lieutenant.— I have lately written a letter to M. Baudouin, under Cover to Doctr. Bancroft that I suppose has been shown to you. My motive was to remove that prejudice with respect to me which I feared might prove Unfavorable to the Common Cause and of Course hurtful to America.
The people of the Alliance and Bon homme Richard are Anxious to Know if they will be paid for the Prizes Sent to Norway?— I am glad to be able to inform You that it is the Custom in America where Ships are in Company to Share agreeable to the weights of Metal and number of Men. With the greatest and most affectionate Respect & Esteem I am Your Excellencies very Obliged most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. &c &c.
 Addressed: His Excellency / B. Franklin Esqr. &c &c. / Paris
Notation: JP. Jones, L’orent Feb. 25. 80
